 
EXHIBIT 10.9(w)
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated November 7, 2002 by and
between Pediatric Services of America, Inc., a Delaware Corporation (the
“Company”), and Joseph D. Sansone (the “Executive”) amends and restates the
Employment Agreement dated August 1, 2001 between the Company and the Executive
and is effective commencing on October 1, 2001 (the “Commencement Date”).
 
W I T N E S S E T H:
 
WHEREAS, the parties wish to provide for the Executive’s employment by the
Company on the terms and conditions herein set forth;
 
NOW, THEREFORE, it is agreed that:
 
1.    Employment Term.  Subject to the terms and conditions hereof, the Company
shall employ the Executive, and the Executive shall serve the Company, as
President and Chief Executive Officer of the Company for a period beginning on
the date hereof and terminating on the second anniversary of the Commencement
Date (the “Initial Term”). During the Initial Term, the Company shall also take
all steps within the Company’s control to cause the Executive to be a member of
the Board of Directors of the Company. After the Initial Term, the Executive
shall continue to serve the Company on the terms provided for herein for
successive one (1) year periods commencing on each anniversary of the
Commencement Date from and after the anniversary thereof occurring in 2003
(each, an “Additional Term”), unless and until either party hereto gives the
other not less than ninety (90) days prior written notice of such party’s intent
to terminate the Agreement at the end of the Initial Term or the Additional
Term, if any, then in effect, whereupon the Executive’s employment shall
terminate on the date specified in such notice. The term of the Executive’s
employment hereunder, as it may be extended from time to time, is herein
referred to as the “Term”.
 
2.    Duties.  During the term, the Executive shall serve as President and Chief
Executive Officer of the Company, with such responsibilities as shall be
specified from time to time by the Board of Directors of the Company, and
subject at all times to the by-laws of the Company and the right of the Board of
Directors and stockholders of the Company to determine the officers and
directors of the Company, respectively. The Executive shall, during the Term,
serve the Company on a full-time basis, faithfully, diligently, and competently
and to the best of his ability, and will hold, in addition to the offices set
forth above, such other offices in the Company and its subsidiaries and
affiliates, if any, to which he may be elected, appointed or assigned by the
Board of Directors from time to time, and will discharge such duties in
connection therewith as may from time to time be assigned to him.
 
3.    Compensation.
 
(a)  During the Initial Term, the Company shall pay the Executive for the
services rendered to the Company a salary (“Salary”) of Three Hundred sixty
Thousand Dollars ($360,000.00) per annum for each year during the Initial Term,
payable in installments (net of applicable withholding) not less frequently than
bi-weekly in accordance with the Company’s regular policies.
 
(b)  At any time during the first year of the Initial Term, the Salary shall be
subject to review by the Board of Directors and may, if the Executive’s
performance is satisfactory to the Board of Directors and in the Board’s sole
discretion, be increased by an amount determined by the Board.
 
(c)  During each Additional Term, if any, the Company shall pay the Executive a
Salary equal to the Salary being paid to the Executive on the last day of the
Initial Term or Additional Term immediately prior to such Additional Term,
unless otherwise agreed by the Company and the Executive.
 
(d)  In addition to the Salary payable to the Executive, the Executive shall be
entitled to participate in a bonus plan, the terms of which shall be determined
and approved by the Board of Directors. Such bonus, if any, shall be payable
upon determination of the amount due, but in no event later than thirty (30)
days after the end of each fiscal year for the prior fiscal year of the Company.





--------------------------------------------------------------------------------

 
4.    Benefits and Perquisites.
 
(a)  During the Term, the Company shall reimburse the Executive for all
reasonable travel and other business expenses reasonably incurred by him in
connection with the rendering of services hereunder against submission of
appropriate vouchers and receipts in accordance with the Company’s policies from
time to time in effect.
 
(b)  The Executive shall be entitled during the Term to participate in employee
benefit plans and programs of the Company, including individual and family
medical coverage and retirement plans, to the extent that his position, tenure,
salary, age, health and other qualifications make him eligible so to
participate. Subject to the foregoing, the Executive shall be covered by life
insurance in the amount of five hundred thousand dollars ($500,000) payable to
the beneficiary of his choice and a long-term disability benefit plan pursuant
to which he shall be eligible to receive sixty percent (60%) of his annual
compensation up to a monthly maximum of twelve thousand dollars ($12,000.00) for
documented medical disability which continues beyond a ninety (90) day waiting
period. Except as set forth above, the Company does not guarantee the adoption
or continuance of any particular employee benefit plan or program during the
Term, and the Executive’s participation in any such plan or program shall be
subject to the provisions, rules and regulations and laws applicable thereto.
 
(c)  During the Term, the Company shall provide for the Executive’s use a
Company automobile of a value not to exceed eighty thousand dollars ($80,000.00)
and shall pay reasonable and appropriate maintenance, insurance and operating
expenses related thereto. To the extent the Company is able to do so, it shall
provide the Executive the option to purchase such automobile at any time during
the Term for a purchase price equal to the greater of the book value thereof or
one hundred dollars ($100.00). If the Company and the Executive so agree, the
Executive may elect not to use a Company automobile as set forth above, and in
such event the Company shall pay to the Executive during the Term an allowance
in the amount of seven hundred fifty dollars ($750.00) per month, together with
reimbursement of the reasonable expenses incurred by the Executive for fuel,
oil, tires and routine maintenance in connection with the use of the Executive’s
own automobile.
 
(d)  The Executive shall be entitled to four (4) weeks paid vacation during each
year of the Term. Such vacation must be taken with each year during the Term and
may not be accumulated. Vacation will accrue during each calendar year on a pro
rata basis.
 
(e)  The Company shall provide the Executive with basic annual physicals and
subsequent follow up physicals.
 
(f)  The Company shall provide the Executive with legal and accounting services
for matters relating to the Executive’s estate and tax planning activities.
 
(g)  The Company shall reimburse the Executive for reasonable business and
social activities including but not limited to approved memberships in
professional organizations and a sporting or country club.
 
5.    Disclosure of Information; Inventions and Discoveries.  The Executive
shall promptly disclose to the Company all inventions, improvements,
discoveries, data, processes, know-how, trademarks and other financial,
scientific, marketing, operational and other information related to the business
of the Company and its subsidiaries and affiliates (collectively,
“Developments”) conceived, developed, learned or acquired by the Executive along
or with others or of which the Executive obtains knowledge during the Term,
whether or not during regular working hours or through the use of materials or
facilities of the Company. All Developments shall be the sole and exclusive
property of the Company, and upon requests the Executive shall deliver to the
Company all data, drawings, sketches, models and other records relating thereto.
In the event any such development shall be deemed by the Company to be
patentable or otherwise protectable, the Executive shall, at the expense of the
Company, assist the Company in obtaining in its name patents, trademarks and
copyrights, as appropriate, in respect of such Development and shall execute all
documents and do all other things necessary or proper to vest in the Company
full title thereto.





--------------------------------------------------------------------------------

 
6.    Confidentiality.  The Executive shall not at any time after the date of
the Agreement divulge, furnish or make accessible to anyone (otherwise than in
the regular course of business of the Company) any knowledge or information with
respect to confidential or secret processes, inventions, discoveries,
improvements, formulae, plans, material, devices, ideas, know-how or data,
whether patentable or not, with respect to any operations, financial,
scientific, engineering, development or research work or with respect to any
other confidential or secret aspects of the Company’s business (including,
without limitation, financial and marketing data, customer and supplier lists,
personnel information and other data and pricing arrangements with customers and
suppliers, in each case relating to the Company). The covenant herein contained
shall not extend for more than two years after termination of employment with
respect to matters that are confidential to the business of the Company but do
not constitute “trade secrets” as defined in O.C.G.A. 19-1-760.
 
7.    Non-Competition.  The Company and the Executive agree that the services
rendered by the Executive hereunder are unique and irreplaceable and that the
Executive’s services to the Company will bring him into close contact with
confidential information concerning the Company, its employees, independent
contractors, suppliers, customers and others with whom it does business.
Accordingly, the Executive hereby agrees that during the Term and for a period
of two years thereafter, the Executive shall not (a) within a 25 mile radius of
any office where the Company or any subsidiary or affiliate thereof conducts
business during the Term, engage or participate in, directly or indirectly
(whether as an officer, director, employee, partner, agent, independent
contractor, consultant, holder of an equity or debt investment, lender or in any
other manner or capacity), or lend the Executive’s name (or any part or variant
thereof) to any business which is or as a result of the Executive’s engagement
or participation would become competitive with any aspect of the Business of the
Company or any such subsidiary or affiliate, (b) deal, directly or indirectly,
in a competitive manner with any employee, independent contractor or supplier
doing business with the Company or any subsidiary or affiliate thereof during
the Term, (c) solicit any officer, director, employee, independent contractor or
agent of the Company or any subsidiary or affiliate thereof to become an
officer, director, employee, independent contractor or agent of the Executive,
any entity with which the Executive is affiliated or anyone else, or (d) engage
in or participate in, directly or indirectly, any business conducted under any
name that shall be the same as or similar to the name of the Company or any
subsidiary or affiliate thereof or any trade name used by them. For purposes of
this Agreement, “Business” shall mean providing pediatric home health services.
Notwithstanding the foregoing, and subject to the Executive’s compliance with
Section 6 hereof, subsequent to the Term (i) the Executive may serve as an
employee of a corporation or other entity in which the Executive does not have
an equity, debt or other investment or ownership interest (except that if the
Executive is employed by a corporation or other entity described in clause (ii)
below, the Executive may receive employee stock options and stock issuable upon
exercise thereof constituting not more than one percent of the total outstanding
securities of such corporation or other entity), provided such employment is
otherwise in compliance with this Section 7, and (ii) except in the instances
contemplated by clause (i) above, the ownership, in the aggregate, of less than
two percent (2%) of the outstanding shares of any class of capital stock of any
corporation with one or more classes of its capital stock listed on a national
securities exchange or publicly traded in the over-the-counter market shall not
constitute a violation of the foregoing provision.
 
8.    Remedies.  The Executive acknowledges that irreparable damage would result
to the Company if the provisions of Sections 5, 6 and 7 of this Agreement were
not specifically enforced, and agrees that the Company shall be entitled to all
appropriate legal, equitable and other remedies, including injunctive relief, in
respect of any failure to comply with the provisions of such sections.
 
9.    Termination of Employment.
 
(a)  This Agreement shall terminate upon the death of the Executive. This
Agreement may be terminated by the Board of Directors if the Executive shall be
rendered incapable, by physical or mental illness or any other disability
determined by a physician designated by the Company, from complying with the
terms, conditions and provisions hereof on the Executive’s part to be kept,
observed and performed (“Disability”). If this Agreement is terminated by reason
of the Executive’s Disability, the Company shall give written notice to that
effect to the Executive in the manner provided herein. In addition to and not in
substitution for any other benefits which may be payable by the Company in
respect of the death or Disability of the Executive, in the event of such death
or Disability of the Executive, the Salary payable





--------------------------------------------------------------------------------

hereunder shall continue to be paid at the then current rate for three (3)
months after termination of the Executive’s employment as a result of Disability
or until the end of the month in which death occurs. In the event of the death
of the Executive during the Term, the sums payable hereunder shall be paid to
the Executive’s personal representative.
 
(b)  The Executive’s employment with the company may be terminated by the Board
of Directors, with or without cause, in accordance with the provisions hereof.
Cause for termination shall include (i) the Executive’s conviction for, or plea
of nolo contendere with respect to a charge of, a felony or a crime involving
moral turpitude, (ii) the Executive’s commission of a material act of personal
dishonesty or material breach of fiduciary duty involving personal profit in
connection with the Executive’s employment by the Company, (iii) habitual
absenteeism, chronic alcoholism or any other form of addiction to illegal
substances on the part of the Executive, (iv) the Executive’s material breach of
Sections 5, 6, or 7 of this Agreement or (v) the Executive’s material failure to
perform his duties under this Agreement as determined in good faith by the Board
of Directors of the Company, which failure continues for, or is not remedied
within, a period of thirty (30) days after the Executive has received written
notice thereof (it being understood that in the event of such a determination by
the Board of Directors the Executive will be afforded the opportunity to be
heard by the Board of Directors prior to such determination becoming final). In
the event of termination by the Company under this Section 9(b) without cause,
or pursuant to a constructive discharge, or by employee for Good Reason (as
defined in 8(d) below), or failure to extend the Initial Term or the Additional
Term as outlined in Section 1, the Company shall (a) pay the Executive the full
base salary provided herein for the term of this Agreement and a period of
eighteen (18) months thereafter, (b) receive one hundred fifty percent (150%) of
the greater of the annual bonus received for performance during the Company’s
immediately preceding fiscal year, (c) continue to provide the insurance and
other benefits provided herein for the period the salary is paid, (d) cause all
grants of outstanding options, restricted stock, bonus stock and any other
incentive stock award to become fully vested and remain exercisable for the
remainder of their stated term, and (e) cause all deferred compensation,
supplemental retirement programs and similar programs to become fully funded. In
the event of termination by the Company under this Section 9(b) with cause, or
in the event the Executive shall voluntarily terminate his employment without
Good Reason, in addition to any other rights it may have the Company shall not
be obligated to pay any additional salary or other benefits to the Executive.
Notwithstanding any termination of this Agreement pursuant to this Section, the
Executive, in consideration of his employment hereunder to the date of such
termination, shall remain bound by the provisions of Sections 5, 6, and 7
hereunder.
 
(c)  Upon termination of the Term, whether pursuant to Section 1 or this Section
9, the Executive or his personal representative shall promptly, and in any event
within ten (10) days after such termination, deliver to the Company all books,
memoranda, plans, records and written and other data of every kind relating to
the business and affairs of the Company which are then in the Executive’s
possession.
 
(d)  Termination by the Employee. The Employee may terminate his employment
hereunder for Good Reason. For purposes of this Agreement, “Good Reason” shall
mean (i) a decrease in the total amount of the Employee’s base salary below its
level in effect on the date hereof, or a decrease in the bonus percentage to
which the Employee is entitled, without the Employee’s written consent,
provided, however, nothing herein shall be construed to guarantee the Employee’s
bonus award if performance is below target; (ii) the assignment to the Employee,
without Employee’s written consent, of any duties inconsistent with the
Employee’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
2, or any other action by the Company which results in a diminution in such
position, authority, duties or responsibilities, excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Company within ten (10) days after receipt of notice thereof
given by the Employee; (iii) a geographical relocation of the Employee of more
than 25 miles without Employee’s written consent, (iv) a failure by the Company
to comply with any material provision of this Agreement which has not been cured
within ten (10) days after notice of such noncompliance has been given by the
Employee or (v) any purported or threatened termination by the Company of the
Employee’s employment otherwise than for cause, Employee’s death or Disability.
For purposes of this Section 9(d), any good faith determination of “Good Reason”
made by the Employee shall be conclusive unless the Company has previously or
simultaneously exercised its right to terminate. Anything in this Agreement to
the contrary notwithstanding,





--------------------------------------------------------------------------------

a termination by the Employee for any reason at least ninety (90) but not more
than one hundred twenty (120) days following a consummation of a change in
control or during the thirty (30) day period immediately following the first
anniversary of a change in control shall be deemed to be a termination for Good
Reason for all purposes of this Agreement.
 
A change in control shall be deemed to have occurred when (i) the Company is
merged or consolidated with another corporation and immediately after giving
effect to the merger or consolidation less than fifty percent (50%) of the
outstanding Voting Securities of the surviving or resulting entity are then
beneficially owned in the aggregate by (x) the shareholders of the Company
immediately prior to such merger or consolidation, or (y) if a record date has
been set to determine the shareholders of the Company entitled to vote on such
merger or consolidation, the shareholders of the Company as of such record date;
(ii) any “person,” including a “syndication” or “group” as those terms are used
in Section 13(d)(3) of the Securities Exchange Act of 1934, is or becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding “Voting Securities,” which is any security which
ordinarily possesses the power to vote in the election of the Board of Directors
of a corporation without the happening of any precondition or contingency; (iii)
if at any time the following do not constitute a majority of the Board of
Directors of the Company: individuals who, prior to their election as a director
of the Company were nominated, recommended or endorsed by a formal resolution of
the Board; or (iv) the Company transfers substantially all of its assets to
another corporation which is a less than fifty percent (50%) owned subsidiary of
the Company.
 
(e)  Mutual Consent. By mutual written agreement of the Company and Employee.
 
10.    Insurance.  The Company shall have the right at its own cost and expense
to apply for and to secure in its own name or otherwise life, health and/or
accident insurance covering the Executive. The Executive agrees to submit to
usual and customary medical examinations and otherwise cooperate with the
Company in connection with the procurement of any such insurance and the
assertion of any claims thereunder.
 
11.    Certain Representations.  The Executive hereby represents and warrants to
the Company that neither the execution and delivery of the Agreement nor the
performance by him of his obligations hereunder violates or constitutes a breach
of any agreement or undertaking to which the Executive is a party or by which he
is bound.
 
12.    Severability.  To the extent any provision of this Agreement shall be
invalid or unenforceable, it shall be considered deleted here from and the
remainder of such provision and this Agreement shall be unaffected and shall
continue in full force and effect. In furtherance and not in limitation of the
foregoing, should the duration or geographical extent of or business activities
covered by any provision of this Agreement be in excess of that which is valid
and enforceable under applicable law, then such provision shall be construed to
cover only that duration, extent or activities which may be validly and
enforceably covered.
 
13.    Notices.  All notices, requests and other communications pursuant to this
Agreement shall be in writing and shall be deemed to have been duly given if
delivered in person or by courier, telegraphed, telexed, transmitted by
facsimile or mailed by registered or certified mail, postage prepaid, addressed
as follows:
If to the Executive:
Joseph D. Sansone
945 Tiverton Lane
Alpharetta, GA 30022
If to the Company:
Pediatric Services of America, Inc.
310 Technology Parkway
Norcross, Georgia 30092
 
Either party may, by written notice to the other, change the address to which
notices to such party are to be delivered or mailed.





--------------------------------------------------------------------------------

 
14.    General.  Any waiver of any breach of this Agreement shall not be
construed to be a continuing waiver or consent to any subsequent breach on the
part of either party hereto. Neither party hereto may assign such party’s rights
or delegate such party’s duties under this Agreement without the prior written
consent of the other party; provided, however, that this Agreement may be
assigned and the Company’s duties delegated by, and this Agreement shall inure
to the benefit of and be binding upon the successors and assigns of, the Company
upon any sale of all or substantially all of the Company’s assets or upon any
merger or consolidation of the Company with or into any other corporation, all
as though such successors and assigns of the Company and their respective
successors and assigns were the Company. The terms of this Agreement shall be
governed by the laws of the State of Georgia, and shall constitute the entire
Agreement by the Company and the Executive with respect to the subject matter
hereof, and shall supersede any and all prior agreement or understandings
between the Executive and the Company, whether written or oral. This Agreement
may be amended or modified only by a written instrument executed by the
Executive and the Company.
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.
 

    
PEDIATRIC SERVICES OF AMERICA, INC.
      
Date:    November 7, 2002
  
By     /S/    ROBERT PINKAS                                             
    
Robert Pinkas
    
Compensation Committee Director
    
Member, Board of Directors
Witness:
  
By     /S/    MICHAEL FINN                                               
    
Michael Finn
    
Member, Board of Directors
    
EXECUTIVE
Date:    November 7, 2002                
  
/S/    JOSEPH D. SANSONE                                               
    
Joseph D. Sansone
    
President and Chief Executive Officer
Date:    November 7, 2002                
  
NOTARY PUBLIC
    
/S/    CHARLOTTE J. MITCHELL                                       
    
Commission Expires: February 23, 2004

 

